DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/2020, 6/16/2020, and 10/28/2021 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5,  8-16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jannard (US 2006/0132382) in view of Tran (US 2008/0001735).
Regarding Claim 1, Jannard discloses eyewear comprising: 
an eyewear frame (Fig. 3A, Paragraph 0090, frame 42) having a first temple (Fig. 3A, Paragraph 0090, ear stem 54) and a second temple (Fig. 3A, Paragraph 0090, ear stem 56); 
a speaker (Fig. 3A, Paragraph 0092, speakers 14A and 16A) coupled to the eyewear frame; and 
an application module (Fig. 9A, Paragraph 0173, audio device 10C) mechanically coupled to the eyewear frame and operably coupled to the speaker (Fig. 9A, Paragraphs 0185-0188, speakers 14C and 16C), the application module comprising: 
a microphone (Fig. 9A, Paragraphs 0186-0188, microphone 124 and microphone 75) to receive a verbal command (Paragraph 0214, voice-activated switch or controller which are operated by verbal commands provided by the wearer) from a wearer of the eyewear; and 
a Bluetooth chip, operably coupled to the microphone and the speaker, to connect to a Bluetooth-enabled external device, to transmit the verbal command to the Bluetooth-enabled external device, to receive a response to the verbal command from the Bluetooth-enabled external device, and to provide the response to the wearer via the speaker (Fig. 9A, Paragraphs 0183 and 0187, the transceiver 114 employs Bluetooth so there would be a Bluetooth chip present in said transceiver),
Jannard does not specifically disclose
“a verbal query …
wherein the verbal query causes the Bluetooth-enabled external device to obtain the response to the verbal query via the Internet”.
However Tran, in the same field of endeavor, teaches 
a verbal query (Paragraph 0401, an inquiry can be made) …
wherein the verbal query causes the Bluetooth-enabled external device to obtain the response to the verbal query via the Internet (Paragraph 0293, Fig. 14B, Paragraph 0294, Bluetooth receiver, Paragraph 0402, the health professional can verbally communicate with a patient over the internet), for the purpose of providing hands-free communication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyewear of Jannard with the “a verbal query …
wherein the verbal query causes the Bluetooth-enabled external device to obtain the response to the verbal query via the Internet” of Tran, for the purpose of providing hands-free communication.
Regarding Claim 2, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein, in response to recognizing the presence of the wearer (Paragraph 0265, lines 23-26), the Bluetooth-enabled external device is configured to control an external audio device based at least in part on an instruction from the wearer (Paragraph 0214, voice-activated switch or controller which are operated by verbal commands provided by the wearer).
Regarding Claim 3, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein, in response to recognizing the presence of the wearer (Paragraph 0265, lines 23-26), the Bluetooth-enabled external device is configured to control an external video device based at least in part on an instruction from the wearer (Paragraph 0083, video display, Paragraph 0191, video or audio/video information selected by the wearer, Paragraph 0263, lines 24-26).
Regarding Claim 4, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein, in response to recognizing the presence of the wearer (Paragraph 0265, lines 23-26), and Tran further discloses the Bluetooth-enabled external device is configured to control light and/or temperature in an environment of the wearer based at least in part on preferences of the wearer (Paragraph 0283).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyewear of Jannard in view of Tran with the external device is configured to control light and/or temperature in an environment of the wearer based at least in part on preferences of the wearer of Tran, for the purpose of providing hands-free control of an electronic device.
Regarding Claim 5, Jannard discloses a method comprising: receiving, by a microphone (Fig. 9A, Paragraphs 0186-0188, microphone 124 and microphone 75) mechanically coupled to an eyewear frame, a verbal command (Paragraph 0214, voice-activated switch or controller which are operated by verbal commands provided by the wearer) from a person wearing the eyewear frame; transmitting, by a wireless chip mechanically coupled to the eyewear frame and operably coupled to the microphone, the verbal command to an external device (Paragraph 0187, cell phone or a computer); Page 36 of 39receiving, by the wireless chip (Fig. 9A, Paragraphs 0183 and 0187, the transceiver 114 employs Bluetooth so there would be a Bluetooth chip present in said transceiver), a response to the verbal command  from the external device (Paragraph 0185); and providing the response to the verbal command via a speaker (Paragraph 0185, audio signals are sent to speakers 14C and 16C) operably coupled to the wireless chip.
Jannard does not specifically disclose a “a verbal query ”.
However Tran, in the same field of endeavor, teaches a verbal query (Paragraph 0401, an inquiry can be made), for the purpose of providing hands-free communication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyewear of Jannard with the “a verbal” of Tran, for the purpose of providing hands-free communication.
Regarding Claim 8, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein the wireless chip is a Bluetooth wireless chip (Fig. 9A, Paragraphs 0183 and 0187, the transceiver 114 employs Bluetooth so there would be a Bluetooth chip present in said transceiver), and further comprising: pairing the Bluetooth wireless chip with the external device (Paragraph 0187, audio device can wirelessly interact with a cell phone or a computer) before transmitting the verbal query to the external device.
Regarding Claim 9, Jannard in view of Tran discloses as is set forth above and Jannard further discloses further comprising: in response to detecting a presence of the person wearing the eyewear frame by the external device (Paragraph 0265, lines 23-26), and 
Tran further discloses controlling light in an environment of the person wearing the eyewear frame based at least in part on preferences of the person wearing the eyewear frame (Paragraph 0283, controlling lighting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Jannard in view of Tran with the controlling light in an environment of the person wearing the eyewear frame based at least in part on preferences of the person wearing the eyewear frame of Tran, for the purpose of providing hands-free control of an lighting device.
Regarding Claim 10, Jannard in view of Tran discloses as is set forth above and Jannard further discloses further comprising: in response to detecting a presence of the person wearing the eyewear frame by the external device (Paragraph 0265, lines 23-26), and 
Tran further discloses controlling a temperature of an environment of the person wearing the eyewear frame based at least in part on preferences of the person wearing the eyewear frame (Paragraph 0283, thermostat control).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Jannard in view of Tran with the controlling a temperature of an environment of the person wearing the eyewear frame based at least in part on preferences of the person wearing the eyewear frame of Tran, for the purpose of providing hands-free control of a heating and/or cooling device.
Regarding Claim 11, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein the external device is at least one of a cell phone, a smart phone, a computer, an iPad, and/or a tablet (Paragraph 0187, cell phone or a computer).
Regarding Claim 12, Jannard discloses eyewear comprising: 
an eyewear frame (Fig. 3A, Paragraph 0090, frame 42) having a first temple (Fig. 3A, Paragraph 0090, ear stem 54) and a second temple (Fig. 3A, Paragraph 0090, ear stem 56); and 
an application module (Fig. 9A, Paragraph 0173, audio device 10C) mechanically coupled to the eyewear frame and operably coupled to a speaker (Fig. 9A, Paragraphs 0185-0188, speakers 14C and 16C), the application module comprising: 
a microphone (Fig. 9A, Paragraphs 0186-0188, microphone 124 and microphone 75) to receive a verbal command (Paragraph 0214, voice-activated switch or controller which are operated by verbal commands provided by the wearer) from a wearer of the eyewear; and 
Page 37 of 39Attorney Docket No. EVSO-012US08a processor (Paragraph 0214, selector 610 includes a  microprocessor), operably coupled to the microphone (Paragraph 0215, selector 610 includes an audio input) and the speaker (Paragraph 0215, selector 610 includes an audio output), to transmit the verbal command to an external device (Paragraph 0214, voice activated controller that controls secondary sources 602 and 604),
Jannard does not specifically disclose “a verbal query … receive a response to the verbal query from the external device, and provide the response to the wearer via the speaker”.
However Tran, in the same field of endeavor, teaches a verbal query (Paragraph 0401, an inquiry can be made) … receive a response to the verbal query from the external device, and provide the response to the wearer via the speaker (Paragraph 0293, Fig. 14B, Paragraph 0294, Bluetooth receiver, Paragraph 0402, the health professional can verbally communicate with a patient over the internet), for the purpose of providing hands-free communication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyewear of Jannard with the “a verbal query …
receive a response to the verbal query from the external device, and provide the response to the wearer via the speaker” of Tran, for the purpose of providing hands-free communication.
Regarding Claim 13, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein the external device is a smart phone (Paragraph 0187, cell phone or a computer, Paragraph 0204, lines 9-12, Primary source has the same function as a smart phone).
Regarding Claim 14, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein the application module further comprises a wireless chip (Fig. 9A, Paragraphs 0183 and 0187, the transceiver 114 employs Bluetooth so there would be a Bluetooth chip present in said transceiver), operably coupled to the processor (Paragraph 0214, selector 610 includes a  microprocessor), to wirelessly transmit the verbal query to the external device (Paragraph 0187).
Regarding Claim 15, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein the a wireless chip is a Bluetooth chip (Fig. 9A, Paragraphs 0183 and 0187, the transceiver 114 employs Bluetooth so there would be a Bluetooth chip present in said transceiver).
Regarding Claim 16, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein the external device is a computer (Paragraph 0187, cell phone or a computer).
Regarding Claim 19, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein, in response to recognizing the presence of the wearer (Paragraph 0265, lines 23-26), the wireless enabled device is configured to control an external audio device based at least in part on an instruction from the wearer (Paragraph 0214, voice-activated switch or controller which are operated by verbal commands provided by the wearer).
Regarding Claim 20, Jannard in view of Tran discloses as is set forth above and Jannard further discloses wherein, in response to recognizing the presence of the wearer (Paragraph 0265, lines 23-26), the wireless enabled device is configured to control an external video device based at least in part on an instruction from the wearer (Paragraph 0083, video display, Paragraph 0191, video or audio/video information selected by the wearer, Paragraph 0263, lines 24-26).
Claims 6, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jannard (US 2006/0132382) in view of Tran (US 2008/0001735), further in view of Scannell, Jr. (US 2006/0154642).
Regarding Claim 6, Jannard in view of Tran discloses as is set forth above but doesn’t specifically disclose wherein the verbal query is a query about weather and the response to the verbal query includes information about the weather.
However Scannell, in the same field of endeavor, teaches wherein the verbal query is a query about weather and the response to the verbal query includes information about the weather (Paragraph 0006, the device uses voice recognition and the audio weather is played aloud using speakers), for the purpose of providing a hands-free weather report to insure a safe work environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyewear of Jannard in view of Tran with the wherein the verbal query is a query about weather and the response to the verbal query includes information about the weather of Scannell, for the purpose of providing a hands-free weather report to insure a safe work environment.
Regarding Claim 17, Jannard in view of Tran discloses as is set forth above but doesn’t specifically disclose wherein the verbal query includes a query about the weather.
However Scannell, in the same field of endeavor, teaches wherein the verbal query includes a query about the weather (Paragraph 0006, the device uses voice recognition and the audio weather is played aloud using speakers), for the purpose of providing a hands-free weather report to insure a safe work environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyewear of Jannard in view of Tran with the wherein the verbal query includes a query about the weather of Scannell, for the purpose of providing a hands-free weather report to insure a safe work environment.
Regarding Claim 18, Jannard in view of Tran discloses as is set forth above but doesn’t specifically disclose wherein a response to the verbal query includes information about the weather.
However Scannell, in the same field of endeavor, teaches wherein a response to the verbal query includes information about the weather (Paragraph 0006, the device uses voice recognition and the audio weather is played aloud using speakers), for the purpose of providing a hands-free weather report to insure a safe work environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyewear of Jannard in view of Tran with the wherein a response to the verbal query includes information about the weather of Scannell, for the purpose of providing a hands-free weather report to insure a safe work environment.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jannard (US 2006/0132382) in view of Tran (US 2008/0001735), further in view of Schroeter (US 2011/0065428).
Regarding Claim 7, Jannard in view of Tran discloses as is set forth above but doesn’t specifically disclose further comprising, in response to the verbal query: searching the Internet, by the external device, for the response to the verbal query.
However Schroeter, in the same field of endeavor, teaches further comprising, in response to the verbal query: searching the Internet, by the external device, for the response to the verbal query (Paragraph 0032, lines 26-33), for the purpose of conducting a hands-free internet search.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyewear of Jannard in view of Tran with the further comprising, in response to the verbal query: searching the Internet, by the external device, for the response to the verbal query of Schroeter, for the purpose of conducting a hands-free internet search.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blum et al. (US 10,598,960), Blum et al. (US 2018/0329234), Parkinson et al. (US 2009/0251409), Levy (US 2010/0045928), Dobson et al. (US 7,631,968), Shedd (US 2004/0181404), and Chan et al. (US 2004/0235416) are cited to show similar eyewear and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872